     Case 3:19-cv-00743-GMN-WGC Document 4 Filed 04/17/20 Page 1 of 3



1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3     STEVEN CITY BROOMFIELD,                               Case No. 3:19-cv-00743-GMN-WGC

4                                           Plaintiff                  ORDER
             v.
5
      JOHN KEAST et al.,
6
                                        Defendants
7

8           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

9    1983 by a state prisoner. On March 16, 2020, this Court issued an order denying

10   Plaintiff’s application to proceed in forma pauperis because Plaintiff had “three strikes”

11   pursuant to 28 U.S.C. § 1915(g). (ECF No. 3). The Court informed Plaintiff that if he did

12   not pay the $400.00 filing fee in full within 30 days of the date of that order, the Court

13   would dismiss the action without prejudice. (Id.) The 30-day period has now expired and

14   Plaintiff has not paid the full filing fee of $400.00.

15          District courts have the inherent power to control their dockets and “[i]n the

16   exercise of that power, they may impose sanctions including, where appropriate . . .

17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

18   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

19   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

20   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

22   1992) (affirming dismissal for failure to comply with an order requiring amendment of

23   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

24   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

25   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

26   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

27

28                                                      1
     Case 3:19-cv-00743-GMN-WGC Document 4 Filed 04/17/20 Page 2 of 3



1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

2    local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18   the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

20   F.2d at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within 30 days

21   expressly stated: “It is further ordered that this action will be dismissed without prejudice

22   unless Plaintiff pays the $400.00 filing fee in full within thirty (30) days of entry of this

23   order.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would result

24   from his noncompliance with the Court’s order to pay the full filing fee within 30 days.

25   ///

26   ///

27   ///

28                                                 2
     Case 3:19-cv-00743-GMN-WGC Document 4 Filed 04/17/20 Page 3 of 3



1          It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s March 16,

3    2020, order.

4          It is further ordered that the Clerk of Court will close the case and enter judgment

5    accordingly.

6

7                      17 day of April 2020.
           DATED THIS ____
8

9                                                    Gloria M. Navarro, Judge
                                                     United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               3
